Per Curiam. Thomas B. Devine III, Deputy Public Defender for the Sixth Judicial District moves to be relieved as counsel in this appeal. Billy Ray Scott, the appellant, was convicted of first degree murder and sentenced to 200 years imprisonment. At the conclusion of the trial Scott questioned the effectiveness of Devine, who was his counsel at the trial. The trial court held a hearing on the matter, treating it as a petition for relief pursuant to the provisions of former Ark. R. Crim. P. 37. The court found counsel not to have been ineffective and denied the petition. The record, including a transcript of the hearing on ineffectiveness of counsel, has been lodged in this court. Mr. Devine’s motion to be relieved as counsel is granted. Debby D. Cross, Esquire, is appointed counsel on appeal. The briefing schedule provided in our Rule 11 (a) shall commence this date.